Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.1   Page 1 of 37



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN


STANFORD DENTAL, PLLC,
individually and on behalf of all
others similarly situated,                      CASE NO.

      Plaintiff,                                HON.
vs.
                                                CLASS ACTION
THE HANOVER INSURANCE                           JURY TRIAL DEMANDED
GROUP, INC. and CITIZENS
INSURANCE COMPANY OF
AMERICA,

           Defendants.
__________________________________________________________________

                        CLASS ACTION COMPLAINT

                                INTRODUCTION

      1.     This class action broadly concerns the following issue: as between

an insurance company that issues an “all-risk” businessowner’s policy and a

business owner policyholder who purchased “all-risk” business interruption

insurance, who bears the risk when a government orders the policyholder’s

business closed for two and a half months?

      2.     Plaintiff Stanford Dental PLLC, individually and on behalf of all others

similarly situated, files this class action against Defendants, The Hanover

Insurance Group and Citizens Insurance Company of America. Plaintiff

purchased a standard-form all-risk “Businessowners Coverage Form” property
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20          PageID.2    Page 2 of 37



and casualty insurance policy from the Defendants. The Policy promised to

provide coverage in the event of a risk causing (1) “direct physical loss of” or

(2) “damage to Covered Property” at Plaintiff’s premises.

      3.     The State of Michigan under its emergency police powers issued

Emergency Order No. 2020-2, effective March 24, 2020 (“the Order”). The

Order prevented Plaintiff from operating its dental practice. The State likewise

ordered numerous other policyholders to cease to operate their restaurants, health

care facilities, salons, retail stores, and other businesses not exempted from the

Order.

      4.     Like all other standard-form small business policies, The Policy

provided “Business Income Coverage” and “Civil Authority.” Under these

coverages, if for any non-excluded reason the Plaintiff’s business was

“suspended,” Defendants promised to pay Plaintiff’s lost net income plus costs

Plaintiff needed to pay payroll and maintain its business.

      5.     On March 24, 2020, Plaintiff’s and the class’s businesses suffered

“physical loss” and a “damage to” property. Both the text of the Policy and case law

have interpreted “damage” or “loss” as (1) a diminution in value, (2) financial

detriment, (3) curtailment of right to full ownership; (4) an undesirable outcome of

a risk; or (5) an actual change in insured property causing it to become unsatisfactory

for future use. “Physical damage” may occur on a microscopic or sub-cellular level.

                                          2
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20       PageID.3    Page 3 of 37



Since March 24, Plaintiff’s and the class’s property has decayed or expired or

lost value as result of the passage of time, and must be replaced. Plaintiff, along

with other class policyholders, has been ordered to make physical alterations to

its property in order to resume operations.

      6.    Plaintiff’s and the class’s right to full and unencumbered use of their

covered business and personal property was thus compromised. The March 24

Order was the sole, direct and only proximate cause of the business losses

suffered by the Plaintiffs and the class.

      7.    As the State of Michigan issued the shutdown Order, and other states

issued other versions of their economic shutdowns, the insurance industry began

a public campaign that a so-called “virus exclusion” prohibited any coverage

“against the Pandemic.” Seizing on this relatively new addition to the list of

exclusions in a standard-form property policy, the industry loudly proclaimed

not to even bother trying to file a claim: if the closure occurred during Covid-19,

it’s not covered.

      8.    But this interpretation of the exclusion is utterly wrong. The Covid-

19 virus was not the direct cause of the property damage at issue. The State did

not order Plaintiff, or any proposed class member, to suspend its operation

because its premises needed to be de-contaminated from the Covid-19 virus. The

State issued its Order to ensure the absence of the virus, or persons carrying the

                                            3
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.4      Page 4 of 37



virus, from the Plaintiff’s premises. And there is no evidence at all that the virus

did enter Plaintiff’s property or that it had to be de-contaminated.

      9.     The premise under which the “virus exclusion” was included in

standard-form all-risk policies like the one at issue was the opposite of the risk

here. The exclusion was written in 2006 to add to the pollution and asbestos

contamination exclusions. Given the intrinsic and extrinsic ambiguities in the

exclusion, including Defendants’ clear admissions to insurance regulators that

the exclusion was meant to apply only in claims for de-contamination costs, the

Court cannot enforce it against the Plaintiff or the class if asserted.

      10.    Plaintiff seeks declaratory and other relief on its behalf and on behalf

of all other policyholders in the State of Michigan whose claims were

preemptively denied by the Defendants that there is coverage against losses and

damages suffered by Michigan policyholders under each of three coverages,

“Business Income Coverage,” “Extended Expense Coverage,” and “Civil

Authority Coverage” provided by Defendants’ standard-form policies of

insurance. Plaintiff further seeks a declaration that the “virus exclusion” is

inapplicable, procured through fraud or misrepresentation, and therefore void.




                                 THE PARTIES



                                         4
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20           PageID.5    Page 5 of 37



      11.    Named Class Plaintiff Stanford Dental PLLC (“Stanford”) is the owner

and operator of a dental practice located at 34441 8 Mile Rd., Livonia, Michigan.

Stanford provides general dentistry to the public. To protect the dental practice,

Plaintiff purchased a property insurance policy with policy number 07B-8692082 (the

“Policy”). The policy has a term of June 8, 2019 to June 8, 2020. Plaintiff duly paid

premiums on the policy, and said policy is in full force and effect today. (Exhibit 1A).

      12.    The Policy was issued by Defendant Citizens Insurance Company of

America (“Citizens”). Defendant The Hanover Insurance Group (“THG”) is a

publicly-traded holding company which operates in Michigan through a series of

insurance companies, including Citizens.         THG provides claims handling for

Citizens, including the claim submitted by the Plaintiff.

      13.    Upon information and belief, THG sells insurance in Michigan

substantially similar to that purchased by Stanford through captive insurance

companies other than Citizens. For the avoidance of doubt, this action seeks relief

against THG for coverage of “business interruption” or “business income” policies

sold to any policyholder class member through any of THG’s captive insurers

qualified do write insurance business in Michigan.




                          RELEVANT POLICY TERMS



                                           5
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20          PageID.6    Page 6 of 37



      14.    The Policy is an all-risk insurance policy. Defendants’ Policy promised

to reimburse Plaintiff in the event of “physical loss to “or “damage” to all property

used in the business of his dental practice as a result of any non-excluded risk.

      15.    Defendants promised that: “We will pay for ‘direct physical loss of or

damage to a described premises caused by or resulting from any Covered Cause of

Loss.’” “Described premises” include “Business Personal Property.” “Personal

property” includes “machinery,” “property you own that is used in your business,”

and “property of others that is in your care, custody and control.” Ordinary usage of

these words includes computers, supplies, inventory items, and leased business

equipment.

      16.    The Policy provides “Business Income Coverage.” This coverage

provides for loss of: “Net Income (Net Profit or Loss before income taxes) that

would have been earned or incurred; and Continuing normal operating expenses

incurred, including payroll.” Under this coverage, Defendants promised to pay for

up to 12 months: “For the actual loss of Business Income you sustain due to the

necessary ‘suspension’ of your ‘operations’ during the ‘period of restoration.’”



      17.    The Policy provides “Extended Business Income” coverage. Under this

coverage, Defendants promised to pay additional expenses relating to “damage at

the described premises” after operations are resumed.



                                          6
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.7   Page 7 of 37



      18.   The Policy provides “Civil Authority” coverage. Under this coverage,

Defendants promised to pay for loss of business income in the absence of actual

damage to Plaintiff’s property under the following conditions:

      When a Covered Cause of Loss causes damage to property other than
      property at the described premises, we will pay for the actual loss of
      Business Income you sustain and necessary Extra Expense caused by action
      of civil authority that prohibits access to the described premises, provided
      that both of the following apply:

      (1) Access to the area immediately surrounding the damaged property is
      prohibited by civil authority as a result of the damage, and the described
      premises are within that area but are not more than one mile from the damaged
      property; and

      (2) The action of civil authority is taken in response to dangerous physical
      conditions resulting from the damage or continuation of the Covered Cause
      of Loss that caused the damage….

      19.   Plaintiff pleads that to the extent terms used in the “Covered Cause of

Loss,” “Covered Claims,” “Business Income Coverage. And “Civil Authority

Coverage” are used inconsistently they are ambiguous, and under Michigan

coverage law must be construed against the Defendants.




                         JURISDICTION AND VENUE




                                         7
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.8   Page 8 of 37



      20.    Plaintiff Stanford is a Michigan professional limited liability company

operating in Oakland County, Michigan. It is duly registered and qualified to conduct

business at its stated location in Livonia, Michigan.

      21.    Defendant THG is a New Hampshire corporation with its principal place

of business in the state of Massachusetts. Defendant Citizens is a captive, wholly-

owned subsidiary of THG. Citizens’ principal place of business is located in Howell,

Michigan.

      22.    At all times material, each of the Defendants engaged in substantial

activity on a continuous and systematic basis in the State of Michigan, by issuing

and selling insurance policies in Michigan, and by contracting to insure property

located in Michigan. Each Defendants sells insurance through Michigan-based

agents and brokers, and is qualified to conduct insurance business within the State

of Michigan. THG is qualified as a property and casualty under NAIC numbers

22292, 36064, and 10212, either directly or through a related entity. Citizens is

qualified as a property and casualty insurer under NAIC number 31534.

      23.    This Court’s jurisdiction is based on 28 U.S.C. 1332(d) (2) and (6).

There is at least one plaintiff diverse from one defendant, and the aggregate amount

in controversy exceeds $5,000,000. Upon information and belief, there are hundreds

or thousands of identical form policies issued by the Defendants in the State of

Michigan, and each of these policyholders is a potential class member. Under the



                                          8
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20            PageID.9   Page 9 of 37



Stanford Policy alone, Defendants may be obligated to pay in excess of $250,000 in

coverage. This Court also has subject matter jurisdiction under 28 U.S.C. §§ 2201

and 2202 and is authorized to grant declaratory relief under these statutes.

      24.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events and/or omissions giving rise to the claims

occurred within the Eastern District of Michigan, a substantial part of property that

is subject of the action is situated in this district, and Defendant Citizens bound this

policy through a broker located within this district.

      25.    This Court has personal jurisdiction over both Defendants because

Plaintiff’s claims arise out of, among other things, Defendants conducting, engaging

in, and/or carrying on business in Michigan; Defendants breaching a contract in this

state by failing to perform acts required by contract to be performed in this state; and

Defendants contracting to insure property in Michigan, including but not limited to

the premises insured under the Policy.

      26.    Defendants also purposefully availed themselves of the opportunity of

conducting activities in the state of Michigan by marketing their insurance policies

and services within the state, and intentionally developing relationships with

brokers, agents, and customers within the state to insure property within the state,

all of which resulted in the policy at issue in this action.


       ON MARCH 24, 2020 PLAINTIFF SUFFERED A COVERED


                                            9
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20            PageID.10    Page 10 of 37



       LOSS DUE TO THE STATE OF MICHIGAN’S EXERCISE OF
       POLICE POWER TO SHUT-DOWN ITS BUSINESS


      27.      On March 24, 2020, the Governor of the State of Michigan issued

Executive Order 2020-21, titled “Temporary requirement to suspend activities that

are not necessary to sustain or protect life” (the “Order”). Among the terms of the

Order are the following:

            “No person or entity shall operate a business or conduct operations
            that require workers to leave their homes or places of residence
            except to the extent that those workers are necessary to sustain or
            protect life or to conduct minimum basic operations.”

            “In-person activities that are not necessary to sustain or protect life
            must be suspended until normal operations resume.”

            “a willful violation of this order is a misdemeanor.”

      28.      The Order barred Plaintiff from operating his business at the insured

premises. At the same time, Plaintiff has incurred fixed costs necessary to maintain

the existence of the practice.

      29.      The State’s exercise of police powers is a “Covered Cause of Loss.” It

caused “damage to” “property [Plaintiff] own[s] that is used in [its] business,”

including Plaintiff’s “machinery,” Plaintiff’s “leased personal property,” and

“property of others that is in [Plaintiff’s] care, custody and control.”

      30.      Under Michigan law, “property” is both the tangible good and the

possessor’s right and interest to its use. Michigan law defines “damage” as “injury



                                            10
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20          PageID.11    Page 11 of 37



or harm that reduces value, [or] usefulness.” Michigan law defines “damage to

property” as an interference with rights of ownership, possession, or enjoyment.

Physical alterations to property may involve microscopic, sub-cellular, aesthetic, and

other alterations that are not apparent to visual inspection. Additionally, loss of use,

loss of functionality, and decay, are “direct physical damage” or “damage to

property” under this all-risk Policy.

      31.    The property Plaintiff uses in its business, as defined, has been

damaged. It cannot be used for business activity in accordance with its pre-Order

function and status. Among the property so damaged is Plaintiff’s dental equipment,

certain leased equipment, medication with expiration dates, and other depreciating

assets. Each of these has suffered loss of use, loss of functionality, decay, loss of

value, and other forms of damage and/or loss. Upon information and belief, every

business policyholder in the class has likewise suffered the same type and manner

of damage or loss.

      32.    In addition, according to a May 21, 2020 amendment to the Order, a

condition for resumption of Plaintiff’s business will include structural alterations to

the premises to comply with State-imposed requirements for resumption of business

activity. Upon information and belief, every business policyholder in the class has

likewise suffered the same type and manner of damage or loss.




                                          11
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.12    Page 12 of 37



      33.    Plaintiff’s and the class’s “operations” have been “suspended” under

the meaning of the Policy since the issuance of the Order. The Order has triggered

“Business Income,” “Extended Business Income,” and “Civil Authority” Coverages.

      34.    The State applied its exercise of police powers to businesses throughout

the State of Michigan. There are numerous businesses within a one-mile radius

equally affected by the Order, and whose property rights are equally affected as those

of the Plaintiff. Other non-essential businesses have suffered the same damage to

property as Plaintiff. Each of their inventory has decayed. Each has been ordered to

make physical alterations in order to resume ordinary business. Accordingly, all

conditions for “Civil Authority” Coverage have been met.

      35.    Plaintiff has suffered a loss of business income since March 24, 2020.

Defendants have not paid Plaintiff his “Net Income” and “continuing normal

operating expenses incurred, including payroll.” These losses and expenses are not

excluded from coverage under the Policy.

      36.    Plaintiff’s loss arises from the shutdown order. The Order and loss were

a, natural and continuous sequence, unbroken by any new, independent cause, which

produces the injury, without which such injury would not have occurred.

Accordingly, the State’s exercise of its police powers by and through the Order is

the sole cause of the Plaintiff’s and the class’s loss of business income.




                                          12
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20          PageID.13    Page 13 of 37



       37.   Plaintiff provided notice of its losses and expenses to Defendants,

consistent with the terms and procedures of the Policy. Defendants made a summary

denial of the claim without undertaking any individual investigation. (Exhibit 2).

       38.   Defendants’ denial of coverage is perfunctory, inadequate, and

contradictory. Plaintiff does not claim, that there has been Covid-19 on its premises.

Nevertheless, Defendants claim that a virus exclusion operates to deny the claim and

the claims of other Michigan policyholders.

       39.   Upon information and belief, Defendants have disseminated the same

or substantially same denial to many other Michigan insureds, and Defendants intend

to conduct no individual determination of coverage with respect to any claim that

arises as result of the suspension of business activities in Michigan arising from the

State’s exercise of police powers.

       40.   Plaintiff is not obligated to plead in anticipation of a defense. Although

not required, for the avoidance of doubt, Plaintiff asserts that the standard-form virus

exclusion is (1) inapplicable to these claims because the existence of the threat of

the Covid-19 virus was unrelated to the loss suffered by State’s exercise of police

powers, and (2) to the extent Defendants seek to assert the exclusion to non-cleanup

actions it is ambiguous, must be construed against Defendants, and/or is void as

against public policy due to misrepresentation. The ambiguity is both intrinsic and

intrinsic.



                                          13
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.14   Page 14 of 37



        41.   The exclusion began to be added to standard-form property policies

after 2006. When adding the exclusion to the standard commercial property policy

form, the Defendants, through their agents, misrepresented to insurance regulators

what the exclusion was for, misrepresented that it would not narrow coverage, and

misrepresented the apparent purpose of the exclusion.

        42.   In order to be effective, the exclusion had to be approved by, among

others, state insurance regulators. The Defendants, through their agents, told

regulators that the reason for the amendment was for contamination removal costs

in first party insurance situations. On July 6, 2006, the Insurance Services Office

(“ISO”) representing, among others, the Defendants, filed a circular with insurance

regulators titled, “New Endorsements Filed To Address Exclusion of Loss Due to

Virus or Bacteria.” Among other things, in that document, ISO stated in relevant

part:

        While property policies have not been a source of recovery for losses
        involving contamination by disease-causing agents, the specter of
        pandemic or hitherto unorthodox transmission of infectious material
        raises the concern that insurers employing such policies may face claims
        in which there are efforts to expand coverage and to create sources of
        recovery for such losses, contrary to policy intent.
        In light of these concerns, we are presenting an exclusion relating to
        contamination by disease-causing viruses or bacteria or other disease-
        causing microorganisms.
(Exhibit 3, emphasis added). In light of these representations, and in reliance on

them, the exclusion was added to the standard-form policies, in addition to standard-


                                          14
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.15    Page 15 of 37



form pollution and asbestos exclusions, to provide that this type of clean-up was also

excluded.


      43.    Plaintiff’s claim occurred in the absence of virus contamination. The

claim at issue is not for clean-up. Nothing in the Order compels Plaintiff or any

policyholder to de-contaminate their premises. Nothing in the Order suggests that the

reason for its issuance was to prevent premises from viral contamination. Defendants’

denial of coverage is contrary to the plain language of the Policy, and to Defendants’

corresponding promises and contractual obligations, and to its prior interpretation of

and understanding of the risk of business interruption.

      44.    A second ambiguity arises from the Policy itself. One of the

endorsements attached to the policy, modifying the liability portion of the Policy,

added an exclusion for “bacteria” and “fungi,” but not for “viruses.” Upon information

and belief, many or most policyholders in the class purchased an identical

endorsement. (Exhibit 1B).

      45.    One reasonable interpretation of that exclusion is that the Policy would

cover the Plaintiff for negligent acts that pass Covid-9 (or any other virus) to its

patients, but not cover Plaintiff for costs leading to de-contamination of the premises

where the patient was infected. Thus, an absurd result would ensue, that had the State

ordered Plaintiff to shut down because of tortious acts relating to viral infection,




                                          15
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20            PageID.16    Page 16 of 37



coverage would be provided, but had the State ordered Plaintiff to shut down because

the facility was contaminated leading to infection, no coverage attaches.

       46.   Plaintiff pleads that the most plausible interpretation of the virus

exclusion language cited in the denial letter is that told to insurance regulators in 2006.

The exclusion would apply in the event of a loss not pleaded in this litigation. Only

with that interpretation can Plaintiff’s reasonable expectation of what it purchased be

harmonized with the policy language.

       DEFENDANTS DENIED THE CLAIM SOLELY BECAUSE OF
       THE SCALE OF POTENTIAL LOSSES FOR A RISK THEY
       SHOULD HAVE ANTICIPATED

       47.   The American Property Casualty Insurance Association has said that

while the US property and casualty insurance industry takes in about $6 billion in

premiums a month, it is seeing small business losses at between $255 and $431

billion.

https://www.reuters.com/article/us-health-coronavirus-insurance-business/insurers-
feel-the-heat-as-chefs-trump-join-calls-for-payouts-idUSKCN22628P

       48.   The insurance industry has written business interruption insurance for

decades. It has written insurance assuming risks of government shutdown for

decades. Both business interruption insurance and civil authority insurance assume

loss of use and loss of access losses. There is nothing unusual about this claim except

for the sheer scale of claims from businesses in at least 41 states facing their states

exercising their police powers in the face of an unprecedented emergency.


                                            16
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.17    Page 17 of 37



      49.   Facing this, the insurance industry, including THG, has publicly said

that it did not “intend” to insure property damage arising from shutdown orders

around the country. It has distanced itself from prior catastrophic—and covered—

events like Hurricane Sandy, which caused massive property damage and resulting

business interruption to its policyholders. In contrast to its handling of Hurricane

Sandy claims, for example, THG has announced both privately and publicly that its

standard-form policies, do not cover any losses arising from this situation. In its

recent Form 10-Q on April 28, 2020, THG said, “[W]e believe that our in-force

commercial lines policies in large part do not cover business interruption losses

related to the Pandemic…”

      50.   In saying this, THG is echoing the insurance industry as a whole. The

leading public voice for the property and casualty industry on this issue is Evan

Greenberg, Chief Executive Officer for Chubb Insurance Group. Greenberg has

publicly warned US policymakers that forcing insurers to pay for business

interruption “would bankrupt the industry.”

https://www.insurancebusinessmag.com/us/news/breaking-news/chubb-sued-by-
human-rights-nonprofit-over-covid19-business-interruption-coverage-221072.aspx

       51. THG’s recent SEC acknowledges that:

      Anticipated losses associated with business interruption exposure, ….
      could also have a negative impact on future loss reserve development.
      …. Underwriting results and operating income could be adversely
      affected by … significant events or emerging risks, such as risks related
      to … pandemic or man-made factors like terrorism.


                                         17
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20            PageID.18    Page 18 of 37




THG 10-K 2/24/20.

       52. It appears that THG and other large property and casualty insurers have

simply drawn a hard line that every claim relating to this situation, whether property

or casualty, will be denied, and a collective decision has been made to fight each

claim. Greenberg was quoted as follows:

      “Most catastrophes, like a hurricane or an earthquake, are limited by
      geography or time,” Greenberg said. “Pandemic is very different. You
      can imagine it hits all insurers, or a large majority, for a loss all at once.
      It has no geographic bounds, it has no time limit”… Disasters such as
      a fire, tornado, flood or a hurricane that cause physical losses to
      property would trigger business interruption coverage, he explained.
      Pandemics, unlike other catastrophes, are not included in the language
      for a specific reason, he said. Insurance companies have “finite balance
      sheets” and potential pandemic losses are “infinite,” Greenberg said.
      “So the only one who could really take the infinite nature, financial
      nature, of that is the government,” he said. “The insurance industry has
      $800 billion in capital and that’s to support all the normal risks we
      insure, plus the catastrophe events ... we may incur in one year.”

https://www.cnbc.com/2020/04/16/chubb-ceo-making-insurers-cover-pandemic-
losses-is-unconstitutional.html

      53.    The blanket denial of claims is guided not by policy interpretation or

its earlier representations to regulators, but by the sheer size of the exposure to THG.

THG offered business interruption insurance to its policyholders in full anticipation

of the risks it is now facing. Insofar as it finds itself with potentially calamitous

under-reserve and capitalization issues as a result of too many claims it failed to




                                           18
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.19   Page 19 of 37



anticipate, the risk of under-pricing its business interruption insurance is not and

should not be on THG’s policyholders.


                       CLASS ACTION ALLEGATIONS

      54.    The class claims all derive directly from a single course of conduct by

Defendants: their systematic and uniform refusal to pay insureds for losses suffered

due to the Order and the related actions to suspend business operations.

      55.    Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2),

and/or 23(b)(3), as well as 23(c)(4), of the Federal Rules of Civil Procedure,

individually and on behalf of all others similarly situated. This action satisfies the

numerosity, commonality, typicality, adequacy, predominance, and superiority

requirements of those provisions.

      56.    Plaintiff seeks to represent classes defined as:

           a)       All persons and entities with insured property located in
      the State of Michigan with Business Income coverage under a property
      insurance policy issued by Defendants that suffered a suspension of
      business as a non-essential business, and for which Defendants have
      denied a claim for the losses or have otherwise failed to acknowledge,
      accept as a covered loss, or pay for the covered losses (“the Business
      Income Coverage Class”).

           b)       All persons and entities with insured property located in
       the State of Michigan with Civil Authority coverage under a property
       insurance policy issued by Defendants that suffered loss of Business
       Income caused by the Order, and for which Defendants have denied a
       claim for the losses or have otherwise failed to acknowledge, accept as
       a covered loss, or pay for the covered losses (“the Civil Authority
       Coverage Class”).


                                          19
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.20    Page 20 of 37




           c)      All persons and entities with insured property located in
       the State of Michigan with Extended Expense coverage under a
       property insurance policy issued by Defendants that that suffered loss
       of Business Income caused by the Order, and for which Defendants
       have denied a claim for the expenses or have otherwise failed to
       acknowledge, accept as a covered expense, or pay for the covered
       expenses (“the Extended Expense Coverage Class”).


      57.    Excluded from each defined proposed Class are Defendants and any of

their members, affiliates, parents, subsidiaries, officers, directors, employees,

successors, or assigns; governmental entities; Class Counsel and their employees;

and the judicial officers and Court staff assigned to this case and their immediate

family members.

      58.    Plaintiff reserves the right to modify, expand, or amend the definitions

of the proposed Classes, as appropriate, during the course of this litigation.

      59.    This action has been brought and may properly be maintained on behalf

of each Class proposed herein under the criteria of Rule 23 of the Federal Rules of

Civil Procedure.

             Numerosity and Ascertainability

      60.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). The

members of each proposed Class are so numerous that individual joinder of all Class

members is impracticable. There are, at a minimum, hundreds of members of each

proposed Class.



                                          20
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.21       Page 21 of 37



       61. The identity of Class members is ascertainable, as the names and

 addresses of all Class members can be identified in Defendants’ or their agents’

 books and records. Class members may be notified of the pendency of this action

 by recognized, Court-approved notice dissemination methods, which may include

 U.S. mail, electronic mail, internet postings, and/or published notice.

            Predominance of Common Issues

       62. This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and

 23(b)(3) because this action involves common questions of law and fact which

 predominate over any questions affecting only individual Class members.

 Defendants issued all-risk policies to all the members of each proposed Class in

 exchange for payment of premiums by the Class members. The questions of law

 and fact affecting all Class members include, without limitation, the following:

            a)     Whether Plaintiff and the Class members suffered a
      covered loss under the policies issued to members of the Class;

             b)    Whether Defendants’ Business Income coverage applies
      to a suspension of business caused by the Order;

             c)    Whether Defendants’ Civil Authority coverage applies to
      a loss of Business Income caused by the Order;

             d)     Whether Defendants’ Extended Expense coverage applies
      to a loss of Business Income caused by the Order;

            e)     Whether Defendants have breached their contracts of
      insurance through a uniform and blanket denial of all claims for
      business losses;



                                         21
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.22   Page 22 of 37



            f)     Whether Defendants are entitled to raise the “virus
      exclusion” in light of the claims and their prior misrepresentations;

            g)     Whether the “virus exclusion” is applicable, or is void;

           h)     Whether Plaintiff and the Class members suffered
      damages as a result of Defendants’ actions; and

           i)     Whether Plaintiff and the Class members are entitled to an
      award of reasonable attorneys’ fees, interest, and costs.

            Typicality

       63. This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because

 Plaintiff’s claims are typical of the claims of the Class members and arise from the

 same course of conduct by Defendants. Plaintiff and the other Class members are

 all similarly affected by Defendants’ refusal to pay under their property insurance

 policies. Plaintiff’s claims are based upon the same legal theories as those of the

 other Class members. Plaintiff and the other Class members sustained damages as

 a direct and proximate result of the same wrongful practices in which Defendants

 engaged. The relief Plaintiff seeks is typical of the relief sought for the absent

 Class members.

            Adequacy of Representation

       64. This action satisfies the requirements of Fed. R. Civ. P. 23(a)(4)

 because Plaintiff will fairly and adequately represent and protect the interests of

 Class members. Plaintiff has retained counsel with substantial experience in

 prosecuting complex class action and insurance coverage litigation.


                                         22
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.23    Page 23 of 37



        65. Plaintiff and its counsel are committed to vigorously prosecuting this

 action on behalf of the Class members and have the financial resources to do so.

 Neither Plaintiff nor its counsel has interests adverse to those of the Class members.

             Inconsistent or Varying Adjudications and the Risk of
             Impediments to Other Class Members’ Interests

      66.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(1).

Plaintiff seeks class-wide adjudication as to the interpretation and scope of

Defendants’ property insurance policies. The prosecution of separate actions by

individual members of the proposed Classes would create an imminent risk of

inconsistent or varying adjudications that would establish incompatible standards of

conduct for Defendants.

             Final Injunctive and/or Corresponding Declaratory Relief
             With Respect to the Class is Appropriate

      67.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2)

because Defendants acted or refused to act on grounds generally applicable to

Plaintiff and the other Class members, thereby making appropriate final injunctive

and/or corresponding declaratory relief with respect to the Class members. The class

claims all derive directly from Defendants’ systematic and uniform refusal to pay

insureds for losses. Defendants’ actions or refusal to act are grounded upon the same

generally applicable legal theories.




                                          23
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20          PageID.24    Page 24 of 37



             Superiority

      68.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3)

because a class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The common questions of law and of fact regarding

Defendants’ conduct and the interpretation of the common language in their property

insurance policies predominate over any questions affecting only individual Class

members.

      69.    Because the damages suffered by certain individual Class members

may be relatively small, the expense and burden of individual litigation would make

it very difficult or impossible for all individual Class members to redress the wrongs

done to each of them individually, such that many Class members would have no

rational economic interest in individually controlling the prosecution of specific

actions, and the burden imposed on the judicial system by individual litigation by

even a small fraction of the Class would be enormous, making class adjudication the

superior alternative under Fed. R. Civ. P. 23(b)(3)(A).

      70.    The conduct of this action as a class action presents far fewer

management difficulties, far better conserves judicial resources and the parties’

resources, and far more effectively protects the rights of each Class member than

would piecemeal litigation. Compared to the expense, burdens, inconsistencies,

economic infeasibility, and inefficiencies of individualized litigation, the challenges



                                          24
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20           PageID.25   Page 25 of 37



of managing this action as a class action are substantially outweighed by the benefits

to the legitimate interests of the parties, the Court, and the public of class treatment

in this Court, making class adjudication superior to other alternatives, under Fed. R.

Civ. P. 23(b)(3)(D).

      71.    Plaintiff is not aware of any obstacles likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

Rule 23 provides the Court with authority and flexibility to maximize the efficiencies

and benefits of the class mechanism and reduce management challenges. The Court

may, on motion of Plaintiff or on its own determination, certify statewide classes for

claims sharing common legal questions; utilize the provisions of Rule 23(c)(4) to

certify any particular claims, issues, or common questions of fact or law for class-

wide adjudication; certify and adjudicate bellwether class claims; and utilize Rule

23(c)(5) to divide any Class into subclasses.


                             CAUSES OF ACTION
                  COUNT I: DECLARATORY JUDGMENT
               (On behalf of the Business Income Coverage Class)

      72.    Plaintiff re-adopts and re-alleges paragraphs 1 through 58 above.

      73.    Plaintiff brings this Count individually and on behalf of the other

members of the Business Income Coverage Class.

      74.    Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare

the rights and other legal relations of the parties in dispute.


                                           25
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.26    Page 26 of 37



      75.    Plaintiff’s Policy, as well as the policies of other Business Income

Coverage Class members, are insurance contracts under which Defendants were paid

premiums in exchange for promises to pay Class members’ losses for claims covered

by the Policy.

      76.    In the Policy, Defendants promised to pay for losses of business income

sustained as a result of perils not excluded under the Policy. Specifically, Defendants

promised to pay for losses of business income sustained as a result of a suspension

of business operations.

      77.    The Order caused direct physical loss of and damage to Stanford and

other Class members’ premises, resulting in suspensions of business operations at

these premises. These suspensions have caused Plaintiff and Class members to suffer

losses of business income.

      78.    These suspensions and losses triggered business income coverage

under the Policy and other Class members’ policies.

      79.    Plaintiff and the other Class members have complied with all applicable

provisions of their respective policies, including payment of premiums.

      80.    Defendants dispute that the Policy and other Class members’ policies

provide coverage for these losses.

      81.    Plaintiff seeks a Declaratory Judgment that its Policy and other Class

members’ policies provide coverage for the losses of business income.



                                          26
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.27    Page 27 of 37



      82.    An actual case or controversy exists regarding Plaintiff’s and other Class

members’ rights and Defendants’ obligations to reimburse Plaintiff and other Class

members for the full amount of these losses. Accordingly, the Declaratory Judgment

sought is justiciable.

      WHEREFORE, Plaintiff requests that this Court enter a Declaratory

Judgment declaring that the Policy and other Class members’ policies provide

coverage for Class members’ losses of business income.


                      COUNT II: BREACH OF CONTRACT
                 (On behalf of the Business Income Coverage Class)

      83.    Plaintiff re-adopts and re-alleges paragraphs 1 through 58 above.

      84.    Plaintiff brings this Count individually and on behalf of the other

members of the Business Income Coverage Class.

      85.    Plaintiff’s Policy, as well as the policies of other Business Income

Coverage Class members, are insurance contracts under which Defendants were paid

premiums in exchange for promises to pay Class members’ losses for claims covered

by the Policy.

      86.    In the Policy, Defendants promised to pay for losses of business income

incurred as a result of risk not excluded under the Policy. Specifically, Defendants

promised to pay for losses of business income sustained as a result of a suspension

of business operations.



                                          27
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20       PageID.28   Page 28 of 37



      87.    The Order caused direct physical loss of and damage to Stanford and

other Class members’ premises, resulting in suspensions of business operations at

these premises. These suspensions have caused Class members to suffer losses of

business income.

      88.    These suspensions and losses triggered business income coverage

under the Policy and other Class members’ policies.

      89.    Plaintiff and the other Class members have complied with all applicable

provisions of their respective policies, including payment of premiums.

      90.    Defendants, without justification, have refused performance under the

Policy and other Class members’ policies by denying coverage for these losses and

expenses. Accordingly, Defendants are in breach of the Policy and other Class

members’ policies.

      91.    As a result of Defendants’ breaches of the Policy and other Class

members’ policies, Plaintiff and other Class members have suffered actual and

substantial damages for which Defendants are liable.

      WHEREFORE, Plaintiff, individually and on behalf of other Class members,

seeks compensatory damages resulting from Defendants’ breaches of the Policy

and other Class Members’ policies and seek all other relief deemed appropriate by

this Court, including attorneys’ fees and costs.




                                          28
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20           PageID.29   Page 29 of 37




                    COUNT III: DECLARATORY JUDGMENT
                 (On behalf of the Extended Expense Coverage Class)

      92.    Plaintiff re-adopts and re-alleges paragraphs 1 through 58 above.

      93.    Plaintiff brings this Count individually and on behalf of the other

members of the Business Income Coverage Class.

      94.    Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare

the rights and other legal relations of the parties in dispute.

      95.    Plaintiff’s Policy, as well as the policies of other Business Income

Coverage Class members, are insurance contracts under which Defendants were paid

premiums in exchange for promises to pay Class members’ losses for claims covered

by the Policy.

      96.    Specifically, Defendants promised to pay for Extended Expenses

incurred by Plaintiff and other Class members that the insureds would not have

incurred if there had been no loss or damage to the insured premises.

      97.    The Order caused direct physical loss of and damage to Stanford and

other Class members’ insured premises, resulting in suspensions of business

operations at these premises. As a result, Plaintiff and other Class members have

incurred Extended Expenses.

      98.    These Expenses triggered Extended Expense coverage under the Policy

and other Class members’ policies.



                                           29
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.30    Page 30 of 37



       99.    Plaintiff and the other Class members have complied with all applicable

provisions of their respective policies, including payment of premiums.

       100. Defendants, without justification, dispute that the Policy and other Class

members’ policies provide coverage for these Extended Expenses.

       101. Plaintiff, individually and on behalf of the other members of the

Extended Expense Coverage Class, seeks a Declaratory Judgment that its Policy,

and those of other members of the Extended Expense Coverage Class, provides

coverage for these Extended Expenses.

       102. An actual case or controversy exists regarding Class members’ rights

and Defendants’ obligations under Class members’ policies to reimburse Class

members’ for these Extra Expenses. Accordingly, the Declaratory Judgment sought

is justiciable.

       WHEREFORE, Plaintiff requests that this Court enter a Declaratory

Judgment declaring that the Policy and other Class members’ policies provide

coverage for Class members’ Extra Expenses.


                       COUNT IV: BREACH OF CONTRACT
                  (On behalf of the Extended Expense Coverage Class)

       103. Plaintiff re-adopts and re-alleges paragraphs 1 through 58 above.

       104. Plaintiff brings this Count individually and on behalf of the other

members of the Business Income Coverage Class.



                                          30
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.31   Page 31 of 37



      105. Plaintiff’s Policy, as well as the policies of other Business Income

Coverage Class members, are insurance contracts under which Defendants were paid

premiums in exchange for promises to pay Class members’ losses for claims covered

by the Policy.

      106. Specifically, Defendants promised to pay for Extended Expenses

incurred by Plaintiff and other Class members. These Extended Expenses include

expenses to avoid or minimize the suspension of business, continue operations, and

to repair or replace property.

      107. The Order caused direct physical loss of and damage to Stanford and

other Class members’ insured premises, resulting in suspensions of business

operations at these premises. These suspensions have caused Class members to

incur Extended Expenses.

      108. These Expenses triggered Extended Expense coverage under the Policy

and other Class members’ policies.

      109. Plaintiff and the other Class members have complied with all applicable

provisions of the Policy, including payment of premiums.

      110. Defendants, without justification, have refused performance under the

Policy and other Class members’ policies by denying coverage for these Extended

Expenses. Accordingly, Defendants are in breach of the Policy and other Class

members’ policies.



                                       31
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20           PageID.32   Page 32 of 37



      111. As a result of Defendants’ breaches of the Policy and other Class

members’ policies, Plaintiff and other Class members have suffered actual and

substantial damages for which Defendants are liable.

      WHEREFORE, Plaintiff, individually and on behalf of other Class members,

seeks compensatory damages resulting from Defendants’ breaches of the Policy and

other Class Members’ policies and seek all other relief deemed appropriate by this

Court, including attorneys’ fees and costs.


                     COUNT V: DECLARATORY JUDGMENT
                   (On behalf of the Civil Authority Coverage Class)

      112. Plaintiff re-adopts and re-alleges paragraphs 1 through 58 above.

      113. Plaintiff brings this Count individually and on behalf of the other

members of the Business Income Coverage Class.

      114. Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare

the rights and other legal relations of the parties in dispute.

      115. Plaintiff’s Policy, as well as the policies of other Business Income

Coverage Class members, are insurance contracts under which Defendants were paid

premiums in exchange for promises to pay Class members’ losses for claims covered

by the policies.

      116. In the Policy and other Class members’ policies, Defendants promised

to pay for losses of business income sustained and extended expenses incurred when,



                                           32
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.33    Page 33 of 37



among other things, a Covered Cause of Loss causes damage to property near the

insured premises, and the civil authority prohibits access to property near the insured

premises.

      117. Plaintiff and other Class members have suffered losses and incurred

expenses as a result of actions of the Order that prohibited access to insured premises

under the Policy and Class members’ policies.

      118. These losses satisfied all requirements to trigger Civil Authority

coverage under the Policy and other Class members’ policies.

      119. Plaintiff and the other Class members have complied with all applicable

provisions of the Policy, including payment of premiums.

      120. Defendants, without justification, dispute that the Policy provides

coverage for these losses.

      121. Plaintiff seeks a Declaratory Judgment that its Policy and other Class

members’ policies provide coverage for the losses that Class members have

sustained and extra expenses they have incurred caused by actions of civil

authorities.

      122. An actual case or controversy exists regarding Class members’ rights

and Defendants’ obligations under Class members’ policies to reimburse Class

members for these losses and extra expenses. Accordingly, the Declaratory

Judgment sought is justiciable.



                                          33
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.34      Page 34 of 37



      WHEREFORE, Plaintiff, individually and on behalf of other Class members,

requests that this Court enter a Declaratory Judgment declaring that the Policy

provides Civil Authority coverage for the losses and extra expenses incurred by

Plaintiff and the other Class members.


                   COUNT VI: BREACH OF CONTRACT
               (On behalf of the Civil Authority Coverage Class)

      123. Plaintiff re-adopts and re-alleges paragraphs 1 through 58 above.

      124. Plaintiff brings this Count individually and on behalf of the other

members of the Civil Authority Coverage Class.

      125. Plaintiff’s Policy, as well as the policies of other Civil Authority

Coverage Class members, are insurance contracts under which Defendants were paid

premiums in exchange for promises to pay Class members’ losses and expenses

covered by the Policy.

      126. In the Policy and other Class members’ policies, Defendants promised

to pay for losses of business income sustained and extra expenses incurred when the

civil authority prohibits access to property near the insured premises.

      127. Plaintiff and other Class members have suffered losses and incurred

expenses as a result of actions of civil authorities that prohibited access to insured

premises under the Policy and Class members’ policies.

      128. These losses satisfied all requirements to trigger Civil Authority



                                         34
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20        PageID.35    Page 35 of 37



coverage under the Policy and other Class members’ policies.

      129. Plaintiff and the other Class members have complied with all applicable

provisions of the Policy, including payment of premiums.

      130. Defendants, without justification, have refused performance under the

Policy and other Class members’ policies by denying coverage for these losses and

expenses. Accordingly, Defendants are in breach of the Policy and other Class

members’ policies.

      131. As a result of Defendants’ breaches of the Policy and other Class

members’ policies, Plaintiff and other Class members have suffered actual and

substantial damages for which Defendants are liable.

      WHEREFORE, Plaintiff seeks compensatory damages resulting from

Defendants’ breaches of the Policy and other Class members’ policies, and seek all

other relief deemed appropriate by this Court, including attorneys’ fees and costs.


                             PRAYER FOR RELIEF

     WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in

its favor and against Defendants, as follows:

      A.     Entering an order certifying the proposed statewide Classes,

             designating Plaintiff as Class representative, and appointing Plaintiff’s

             undersigned attorneys as Counsel for the classes;

      B.     Entering declaratory judgments on Counts I, III, and V in favor of


                                         35
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20         PageID.36    Page 36 of 37



            Plaintiff and the members of the Business Income Coverage Class, Civil

            Authority Coverage Class, and Extended Expense Coverage Class as

            follows:

                  i.     Business Income, Civil Authority and Extended Expense

                         losses and expenses incurred and sustained as a result of the

                         Order are insured and covered losses and expenses under

                         Plaintiff’s and Class members’ policies; and


                  ii.    Defendants Citizens and THG are obligated to pay for the

                         full amount of the Business Income, Civil Authority and

                         Extra Expense losses and expenses sustained and incurred,

                         and to be sustained and incurred, as a result of the Order are

                         insured and covered losses and expenses under Plaintiff and

                         Class members’ policies;

                  iii.   The “virus exclusion” (if raised as a defense) is not

                         applicable to these claims and/or is void.

      C.    Entering judgments on counts II, IV, and VI in favor of Plaintiff and

            the members of the Business Income Coverage Class, Civil Authority

            Coverage Class, and Extended Expense Coverage Class; and awarding

            damages for breach of contract in an amount to be determined at trial;

      D.    An order requiring Defendants to pay both pre- and post-judgment


                                          36
Case 4:20-cv-11384-MFL-DRG ECF No. 1 filed 05/29/20       PageID.37    Page 37 of 37



            interest on any amounts awarded;

      E.    An award of costs and attorneys’ fees; and

      F.    Such other or further relief as may be appropriate.


                        DEMAND FOR JURY TRIAL

       The undersigned hereby demands a trial by jury as to all issues so triable.


Dated: May 29, 2020
                                      Respectfully submitted,

                                      s/ Andrew Kochanowski
                                      Andrew Kochanowski
                                      Jason J. Thompson
                                      Robert B. Sickels
                                      SOMMERS SCHWARTZ, P.C.
                                      One Towne Square, Suite 1700
                                      Southfield, MI 48076
                                      248-355-0300
                                      akochanowski@sommerspc.com
                                      jthompson@sommerspc.com
                                      rsickels@sommerspc.com

                                      Kenneth F. Neuman
                                      Jennifer M. Grieco
                                      Stephen T. McKenney
                                      ALTIOR LAW
                                      401 S. Old Woodward, Suite 460
                                      Birmingham, MI 48009
                                      (248) 594-5252
                                      kneuman@altiorlaw.com
                                      jgrieco@altiorlaw.com
                                      smckenney@altiorlaw.com

                                      Attorneys for Plaintiffs



                                        37
